 PLASTIC MOLDING CORPORATION179Under all the circumstances, I am persuaded that Board policy dic-tates that the employees in the historical contract units should not bemerged into a single bargaining unit without first determining theirdesires in the matter.I would, therefore, conduct such self-determi-nation elections among those employees.the employees concerned had a separate history of bargainingAnd, in view of the con-trolling weight which my colleagues attached to their finding that the existingunits in thiscase"were constituted only as a device to attempt an accommodation of the conflictingjurisdictional claims of the two unions," it is particularly noteworthy that the decisionin theIllinois CitiesWater Companycase affirmatively indicates that conflicting jurisdic-tional claims of the two unions involved therein brought about the creation of the sepa-rate bargaining groups of laborers and other physical employees.Plastic Molding Corporationand J.G.Cavanaugh,PetitionerandLocal 412, United Rubber, Cork,Linoleum&PlasticWorkersof America,CIO.CaseNo. 2-RD-261.April 15,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Meyer G. Reines, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Union contends that the petition herein should be dismissed be-cause the Petitioner is a supervisor and also because he was assistedby a supervisor in filing the petition.We find no merit in the conten-tion.As hereinafter found under paragraph numbered 4, PetitionerCavanaugh is not a supervisor.As to the alleged assistance fromSupervisor Berls, the record only shows that the Petitioner "discussedit [the petition] with him" and asked him where to get the petition.In these circumstances, we do not believe that the Petitioner, in filingthis petition, acted at the behest of the Employer's supervisor.'Ac-cordingly, we deny the Union's motion to dismiss the petition in thisproceeding.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion, currently recognized by the Employer as the exclusive bar-gaining representative of the production and maintenance employeesof the Employer, is no longer the exclusive bargaining representativeas defined in Section 9 (a) of the Act.3.A question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.iMoore Drop Forging Company,108 NLRB 32.112 NLRB No. 35.36,9028-56--vol. 112-13 ISODECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Union contends, in effect, that its certificationand its re-cent contract covering the Employer's production and maintenanceemployees at its Sandy Hook, Connecticut, plant, also covered the em-ployees of Thor Corporation at Hawleyville, Connecticut, and that,therefore, the Thor employees should be included in the appropriateunit.The Employer argues that the Thor Corporation plant, estab-lished subsequent to the Board's certification, is a new andseparateoperation of another employer, and is not an integral part of the Em-ployer's operations.Accordingly, it contends that the employees ofThor Corporation should not be included in the unit.In 1951, pursuant to a consent election, the Union was certified asthe bargaining representative of the Employer's production and main-tenance employees at its Sandy Hook plant.' Thereafter, the partiesexecuted successive contracts covering these employees, the latest hav-ing expired December 1954.During the currency of its last contractwith the Union and during the spring of 1954, the Employer begansending certain items for finishing to the Thor Corporation plant atHawleyville, Connecticut, 5 or 6 miles away, rather than performingthe work at the Sandy Hook plant.'Although in existence since 1938as a separate legalentity, the ThorCorporation had no physical plant and did no manufacturing until1954.At that time it leased the Hawleyville plant andagreed to per-form the Employer's finishing operation.All new employees werehired except one who was transferred from the Employer but whois nolonger employed by Thor Corporation.All the hiring is donelocally at the Hawleyville plant by the foreman.Thereis no em-ployee interchange between the Employer's Sandy Hook plant andthe Thor plant, and the operations themselves are separately super-vised.While both have a common stockholder and president,4 thetwo companies are separate corporations having their own offices andbooks.The Employer has continued to recognize the Union as thecertified bargaining representative of its productionand maintenanceemployees, but it has always refused to include the employees of ThorCorporation in such recognition.Apart from whether or not the Employer and Thor Corporationmay constitute a single employer,under all the circumstances, webelieve that the Employer's utilizationof the finishingoperation atThor's Hawleyvilleplant is tantamountto a new operation which2 Case No 2-RC-34483A fewyears earlier the Employer had subcontracted this work to another corporation.Although the Employer and Thor Corporation have a common president and majoritystockholder,no such relationship existed between the Employer and the former subcon-tractor' Although general labor policies are established by the majority stockholder,the recorddoes not show that the policies are the same for both companies. PLASTIC MOLDING CORPORATION151was not in existence when the Union was certified or when the lastcollective-bargaining contract was executed.'We therefore find thatneither the certification nor the bargaining contract embraced theemployees of Thor Corporation.Accordingly, we believe that theseparately located and supervised Sandy Hook plant of the Employer,for which the Union had been certified, while not necessarily the onlyappropriate unit, may constitute by itself a separate appropriate unitwithout the inclusion of the Thor Corporation plant.'The parties agree as to the composition of the unit except as to theinclusion of certain working leadmen in departments without fore-men, whom the Union, contrary to the Employer, would exclude assupervisors.'Petitioner Cavanaugh is the working leadman in the maintenancedepartment, which also includes 3 watchmen and 3 boiler-firemen.He repairs and keeps in operation the pumps and electric lines and isthe only employee performing such duties.He works under the as-sistant superintendent, who acts as foreman of the department.Un-like the other working leadmen hereinafter discussed, he does not haveauthority to grant time off.Nor is he held responsible for the opera-tion of the department.The watchmen and boiler-firemen, whofollow their own routine, are given little or no direction by the main-tenance leadman.While he may select one of the firemen for over-time, such authority appears to be routine in character because it mustbe exercised in accordance with a specific selection procedure pre-scribed by the assistant superintendent. In these circumstances andas the maintenance leadman does not have or exercise the statutoryduties of a supervisor, we find the maintenance leadman is not a super-visor but an employee within the meaning of the Act.Accordingly,we include him in the Unit .8Other leadmen.:The record shows that there are five other workingleadmen in departments without foremen."Each of them has from1 to 7 employees under him, is held responsible by the assistant super-intendent for the proper functioning of his respective department,and directs the employees therein.Each has and exercises the au-5 Phillips Chemical Company,101 NLRB 582, at 583;Richard Alan Button Company,94 NLRB 1429, at 1430; andScrsvner Stevens Company,104 NLRB 506. Cf. PlussPoul-try, Inc.,100 NLRB 64, at 65-66 andThe Mennen Company,105 NLRB 677, at 6786 SeeBausch and Lomb Optical Company,107 NLRB 263;Michigan Limestone Division,United States Steel Corporation,106 NLRB 1391.7The parties agree that all of the leadmen in departments having foremen are notsupervisors but are employees, who are included in the unit.8 Sprague Electric Company,98 NLRB 533 at 535-536. Compare the cases cited in foot-note 10B Berls in first inspection department,Carbonneau in the oven room department,GranmsIn the shipping department,and E Scoville on the first shift and Klesitz on the secondshift in the cold mold department. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthority to grant time off not exceeding 1 day. In addition, Berls,Carbonneau, and Scoville can settle minor grievances concerningchairs, lights, etc.In view of the foregoing and as these leadmenresponsibly direct the employees under them and grant time off, wefind that they are supervisors within the meaning of the Act andexclude them from theunit.'°Accordingly, we find that all production and maintenance employeesof the Employer at its Sandy Hook, Connecticut, plant, including themaintenance leadman, Cavanaugh, and leadmen in departments wherethere are foremen; but excluding office clerical employees, shop clericalemployees,watchmen, guards, professional employees, LeadmenBerls, Carbonneau, Grannis, E. Scoville, and Klesitz, and all othersupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.The Union contends that certain economic strikers not yet re-called are eligible to vote in the election herein directed.The Em-ployer argues that they have no reasonable expectancy of being re-called and therefore should not vote.The strike terminated December 6, 1953, at which time there wereon the payroll 58 employees and approximately 83 strikers.TheEmployer agreed to recall the strikers according to seniority and topermit seniority to accrue during the period they were out of work.In the year since the end of the strike, 50 of these strikers were re-called; 8 were contacted and failed to respond; and 25 have not beenrecalled.The Employer testified that there has not been muchfluctuation in the amount of work in the past year, that not over threestrikers have been recalled in the past 2 months, and that no increasein work requirements is expected in the next few months. In thesecircumstances, we believe and find that the 25 strikers who have notbeen recalled do not have a reasonable expectancy of being recalled inthe near future and therefore are not eligible to vote in the electiondirected herein."[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.10Safe HarborWater PowerCorporation,et al.,109 NLRB 1365.The DeLaval Sepa-rator Company,97 NLRB 544 at 547;EdwardsBrothers,Inc,95 NLRB1451 at 1453(Coffey) ;Ideal Roller&Manufacturing Company,104 NLRB 931 at 933;Gen Pro, Inc.,110 NLRB 12.11The Park Drop Forge Company,110NLRB 915.